Case 2:19-cv-07818-CBM-RAO Document 88 Filed 08/05/21 Page 1 of 2 Page ID #:1165



   1
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10
  11    NINTENDO OF AMERICA INC., a                 Case No. 2:19-CV-7818-CBM-(RAOx)
        Washington corporation
  12                                                    PERMANENT INJUNCTION
                           Plaintiff,                   AGAINST DEFENDANT
  13                                                    MATTHEW STORMAN
              v.
  14
        MATTHEW STORMAN, an
  15    individual, JOHN DOES 1-10,
        individuals and/or corporations,
  16
                           Defendant.
  17
  18
  19         Consistent with the Amended Order re: Plaintiff’s Motion for Summary
  20   Judgment, IT IS HEREBY ORDERED that Defendant Matthew Storman
  21   (“Defendant”) and any person or entity acting in concert with, or at Defendant’s
  22   direction, are hereby PERMANENTLY ENJOINED and restrained, pursuant to 15
  23   U.S.C. § 1116 and 17 U.S.C. § 502, from engaging in, directly or indirectly, or
  24   authorizing or assisting any third-party to engage in, any of the following activities
  25   in the United States of America and throughout the world:
  26         a.     Copying, distributing, selling, performing, displaying, playing, or
  27         otherwise using any unauthorized copy of a Nintendo copyrighted work, or
  28         any derivative thereof;
                                                  -1-
Case 2:19-cv-07818-CBM-RAO Document 88 Filed 08/05/21 Page 2 of 2 Page ID #:1166



   1         b.      Using, or inducing or enabling others to use, any reproduction,
   2         counterfeit, copy, or colorable imitation of Nintendo’s trademarks, in any
   3         manner in connection with the manufacture, printing, distribution,
   4         advertising, offering for sale or sale of any goods or services, including the
   5         use of Nintendo’s trademarks in connection with a website; and
   6         c.      Using any trademark, service mark, name, logo, design or source
   7         designation of any kind on or in connection with any goods or services that it
   8         likely to cause confusion, mistake, deception or public misunderstanding that
   9         such goods or services are produced or provided by Nintendo, or sponsored
  10         or authorized by Nintendo, or are in any way connected or related to
  11         Nintendo.
  12         IT IS FURTHER HEREBY ORDERED that:
  13         d.      Defendant shall permanently destroy all unauthorized Nintendo games
  14         or other unauthorized copies of Nintendo’s intellectual property including
  15         movies, books, and music no later than August 17, 2021; and
  16         e.      Defendant shall file a declaration, under penalty of perjury, with the
  17         Court certifying his compliance with these terms no later than August 20,
  18         2021.
  19
  20         IT IS SO ORDERED.
  21
  22   DATED: August 5, 2021.           _____________________________________
  23                                    HONORABLE CONSUELO B. MARSHALL
                                        United States District Judge
  24
  25
  26
  27
  28
                                                  -2-
